Exhibit 10.7

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of September 30,
2020 (the “Effective Date”), between Catherine R. Atwood (“Executive”) and
Regional Management Corp., a Delaware corporation (the “Corporation”).

RECITALS

A.The Corporation believes that the future growth, profitability, and success of
the business of the Corporation will be significantly enhanced by the continued
employment of Executive in the capacity of Senior Vice President, General
Counsel, and Secretary of the Corporation.

B.The Corporation desires to provide Executive with appropriate incentives and
rewards related to the performance by Executive and to encourage the continued
employment of Executive in the service of the Corporation, and Executive desires
to continue such employment, on the terms and conditions of this Agreement, from
and after the date of this Agreement.  

C.The Corporation and Executive desire to enter into an employment agreement, as
evidenced in this Agreement, to reflect the terms of Executive’s employment.

Now, therefore, in consideration of the premises and mutual covenants contained
herein, the additional consideration provided for herein to Executive to which
Executive is not otherwise entitled and for other good and valuable
consideration, the receipt and sufficiency of which is mutually acknowledged,
the parties hereto hereby agree as follows:

I.  DEFINITIONS

1.1Definitions. In addition to terms defined elsewhere in this Agreement, for
purposes of this Agreement, the following terms will have the following
respective meanings when used in this Agreement with initial capital letters:

(a)“2015 Plan”: as defined in Section 2.4(c).

(b)“Affiliate”: with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of any such Person, whether
through the ownership of voting securities, by contract, or otherwise, and the
terms “controlling” and “controlled” have the respective meanings correlative to
the foregoing. With respect to any natural Person, “Affiliate” will also include
such Person’s grandparents, any descendants of such Person’s grandparents, the
grandparents of such Person’s spouse, and any descendants of the grandparents of
such Person’s spouse (in each case, whether by blood, adoption, or marriage).

(c)“Agreement”: as defined in the introductory paragraph.

 

--------------------------------------------------------------------------------

 

(d)“Annual Bonus”: as defined in Section 2.4(b).

(e)“Annual Incentive Plan”: the Annual Incentive Plan of the Corporation or any
successor plan thereto, as amended and/or restated.

(f)“Average Bonus”: the average of the Annual Bonus paid to Executive in his or
her capacity as General Counsel for each of the three fiscal years preceding the
fiscal year in which Executive’s Termination Date occurs (or the average of such
lesser number of full fiscal year periods that Executive is employed as General
Counsel if less than three full fiscal years prior to the Termination Date);
provided, however, that if Executive’s employment terminates before December 31,
2021, then the Average Bonus shall equal the Target Bonus.

(g)“Board”: the Board of Directors of the Corporation.

(h)“Business”: the business of providing installment, automobile purchase, and
retail purchase loans and related payment protection insurance to consumers, and
“Business Services” means the services related to the Business.

(i)“Cause”: (i) the willful or grossly negligent material failure by Executive
to perform his or her duties hereunder (other than arising due to Executive’s
Disability); (ii) the conviction of Executive, or the entering into a plea
bargain or plea of nolo contendere by Executive, of any felony, or of a
misdemeanor involving the unlawful theft or conversion of substantial monies or
other property or any fraud or embezzlement offense; (iii) personally or on
behalf of another Person, willfully receiving a benefit relating to the
Corporation or its Subsidiaries or its funds, properties, opportunities, or
other assets in violation of applicable law, or constituting fraud,
embezzlement, or misappropriation; (iv) the willful or grossly negligent failure
by Executive to comply substantially with any lawful written policy of the
Corporation or its Subsidiaries that materially interferes with his or her
ability to discharge his or her duties, responsibilities, or obligations under
this Agreement; (v) the knowing misstatement by Executive of the financial
records of the Corporation or its Subsidiaries or complicit actions in respect
thereof; (vi) the material breach by Executive of any of the terms of this
Agreement; (vii) Executive’s habitual drunkenness or substance abuse that
interferes with his or her ability to discharge his or her duties,
responsibilities, or obligations under this Agreement; (viii) the knowing
failure to disclose material financial or other information to the Board; or
(ix) Executive’s engagement in conduct that results in Executive’s obligation to
reimburse the Corporation for the amount of any bonus, incentive-based
compensation, equity-based compensation, profits realized from the sale of the
Corporation’s securities, or other compensation pursuant to application of the
provisions of Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or other applicable
laws, rules, or regulations, but, in each case for clauses (i) through (ix)
herein, only if (1) Executive has been provided with written notice of any
assertion that there is a basis for termination for Cause, which notice shall
specify in reasonable detail specific facts regarding any such assertion, and in
the case of non-willful behavior under clauses (i), (iii), (iv), or (vi),
Executive has failed to cure within 30 days of written notice to Executive, (2)
such written notice is provided to Executive a reasonable time before the

2

--------------------------------------------------------------------------------

 

Board meets to consider any possible termination for Cause, (3) at or prior to
the meeting of the Board to consider the matters described in the written
notice, an opportunity is provided to Executive and his or her counsel to be
heard before the Board with respect to the matters described in the written
notice, (4) any resolution or other Board action held with respect to any
deliberation regarding or decision to terminate Executive for Cause is duly
adopted by a vote of a majority of the entire Board of the Corporation at a
meeting of the Board called and held, and (5) Executive is promptly provided
with a copy of the resolution or other corporate action taken with respect to
such termination. No act or failure to act by Executive shall be considered
willful unless done or omitted to be done by him or her not in good faith and
without reasonable belief that his or her action or omission was in the best
interests of the Corporation. Notwithstanding the provisions of this Section
1.1(i), “Cause” will not be deemed to have occurred solely as a result of
Executive’s failure to follow any Corporation policy or any Corporation
instruction to Executive that would permit Executive to terminate this Agreement
under Section 2.7(a) because such policy or instruction constitutes Good Reason.

(j)“Change of Control”: except as may be otherwise required, if at all, under
Code Section 409A, the occurrence of any of the following:

(i)any entity or person shall have become the beneficial owner of, or shall have
obtained voting control over, more than fifty percent (50%) of the total voting
power of the Corporation’s then outstanding voting stock;

(ii)the consummation of (A) a merger, consolidation, recapitalization, or
reorganization of the Corporation (or similar transaction involving the
Corporation), in which the holders of the Corporation’s common stock immediately
prior to the transaction have voting control over less than fifty percent (50%)
of the voting securities of the surviving corporation immediately after such
transaction, or (B) the sale or disposition of all or substantially all of the
assets of the Corporation; or

(iii)a change in a majority of the Board within a 12-month period unless the
nomination for election by the Corporation’s stockholders or the appointment of
each new director was approved by the vote of two-thirds of the members of the
Board (or a committee of the Board, if nominations are approved by a Board
committee rather than the Board) then still in office who were in office at the
beginning of the 12-month period.

For the purposes of the definition of “Change of Control,” the term “person”
shall mean any individual, corporation, partnership, group, association, or
other person, as such term is defined in Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended, other than the Corporation, a
subsidiary of the Corporation, or any employee benefit plan(s) sponsored or
maintained by the Corporation or any subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------

 

For the purposes of clarity, a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Corporation’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Corporation’s securities
immediately before such transaction, or is another transaction of other similar
effect.

Notwithstanding the preceding provisions, in the event that any compensation
paid under this Agreement is deemed to be deferred compensation subject to (and
not exempt from) the provisions of Code Section 409A, then payment to be made
upon a Change of Control may be permitted, in the Board’s discretion, upon the
occurrence of one or more of the following events (as they are defined and
interpreted under Code Section 409A): (A) a change in the ownership of the
Corporation; (B) a change in effective control of the Corporation; or (C) a
change in the ownership of a substantial portion of the assets of the
Corporation.

(k)“COBRA”: as defined in Section 2.7(f).

(l)“Code”: the Internal Revenue Code of 1986, as amended, or any successor
thereto.  Any reference herein to a specific Code section shall be deemed to
include all related regulations or other guidance with respect to such Code
section.  

(m)“Compensation Committee”: Compensation Committee of the Board.

(n)“Confidential Information”: as defined in Section 3.2.

(o)“Corporation”: as defined in the introductory paragraph.

(p)“Corporation Employee”: as defined in Section 3.5.

(q)“Corporation IP”: as defined in Section 3.1(a).

(r)“Disability”: a physical or mental impairment that prevents Executive from
performing one or more of the essential functions of his or her job hereunder,
whether with or without reasonable accommodation, (i) for at least 90
consecutive calendar days or for shorter periods of time aggregating 90 or more
calendar days in any 12-month period, or (ii) where a licensed physician
mutually selected by Executive and the Corporation (with the Corporation
responsible for any expenses related thereto) determines that the timeline for
Executive’s return to full duty is indeterminable, is indefinite, or is likely
to exceed a 90-day period; provided, however, that if Executive and the
Corporation cannot agree upon a mutually acceptable licensed physician, then the
determination of whether a “Disability” has occurred shall be made by the
majority vote of a panel of three licensed physicians, with one physician
selected by Executive, one physician selected by the Corporation, and the third
physician mutually agreed upon by the two physicians selected by Executive and
the Corporation respectively (with each party responsible for his, her, or its
related expenses and the parties being equally responsible for the expenses
related to the services of the third physician).

(s)“Effective Date”: as defined in the introductory paragraph.

4

--------------------------------------------------------------------------------

 

(t)“Employment Period”: as defined in Section 2.1.

(u)“Estate”: as defined in Section 2.7(d).

(v)“Executive”: as defined in the introductory paragraph.

(w)“Exempt Person”: as defined in Section 3.2(g).

(x)“Good Reason”: the termination of Executive’s employment by Executive which
is due to (i) (A) a material diminution of Executive’s responsibilities,
position (as General Counsel and Secretary of the Corporation, its successor, or
ultimate parent entity), office, title, reporting relationships, working
conditions, authority, or duties, or (B) the assignment to Executive of titles,
authority, duties, or responsibilities that are materially inconsistent with
this Agreement and are a material diminution of his or her title, position,
authority, duties, or responsibilities as General Counsel and Secretary of the
Corporation; (ii) a material adverse change in the terms or status (including,
but not limited to, a reduction of the Employment Period) of this Agreement;
(iii) a material reduction in Executive’s compensation package provided herein,
including Salary, Target Bonus, bonus opportunities, or equity award
opportunities (other than a reduction in bonus opportunities or equity award
opportunities that applies to senior executive officers of the Corporation
generally or that is due, in the discretion of the Board or the Compensation
Committee, to the failure to attain performance or other business objectives,
and subject in all cases to the discretion of the Compensation Committee and
other terms of Section 2.4 herein); or (iv) an actual relocation of the
Corporation’s principal office to a location outside of a 50-mile radius from
the current location of the Corporation’s principal office at 979 Batesville
Road, Suite B, Greer, South Carolina 29651, and in each case of clauses (i)
through (iv) herein, without the written consent of Executive. Notwithstanding
the preceding, for any of the foregoing events to constitute Good Reason,
Executive must provide written notification of his or her intention to resign
for Good Reason within 30 days after Executive knows or has reason to know of
the occurrence of any such event, and the Corporation shall have 30 days from
the date of receipt of such notice to effect a cure of the condition
constituting Good Reason, and, upon cure thereof by the Corporation, such event
shall no longer constitute Good Reason.

(y)“Government Agencies”: as defined in Section 3.2(e).

(z)“Loan Source”: as defined in Section 3.4(a).

(aa)“Non-Compete Territory”: as defined in Section 3.3.

(bb)“Person”: an individual, a corporation, a partnership, a limited liability
company, an association, a trust, a joint stock corporation, a joint venture, an
unincorporated organization, or any federal, state, county, city, municipal, or
other local or foreign government or any subdivision, authority, commission,
board, bureau, court, administrative panel, or other instrumentality thereof.

(cc)[intentionally omitted]

5

--------------------------------------------------------------------------------

 

(dd)“Salary”: as defined in Section 2.4(a).

(ee)“Severance Period”: as defined in Section 2.7(a)(ii).

(ff)“Stock Plan”: as defined in Section 2.4(c).

(gg)“Subsidiary”: with respect to any Person, (i) any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote generally in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) any limited liability company, partnership,
association, or other business entity, of which a majority of the partnership or
other similar ownership interests thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes of this definition, a Person or
Persons will be deemed to have a majority ownership interest in a limited
liability company, partnership, association, or other business entity if such
Person or Persons will be allocated a majority of limited liability company,
partnership, association, or other business entity gains or losses, or is or
controls the managing member or general partner of such limited liability
company, partnership, association, or other business entity.

(hh)“Target Bonus”: as defined in Section 2.4(b).

(ii)“Termination Date”: as defined in Section 2.1.

II.  TERMS OF EMPLOYMENT

2.1Employment Period. Executive’s employment with the Corporation commenced on
August 18, 2014.  The Corporation shall continue to employ Executive, and
Executive accepts continued employment with the Corporation, upon the terms and
conditions set forth in this Agreement. The term of the Agreement shall commence
on the Effective Date, and the Agreement will terminate on the third anniversary
of the Effective Date, unless sooner terminated in accordance with Section 2.7.
The term of this Agreement as determined under the preceding sentence is
referred to herein as the “Employment Period,” and the date on which Executive’s
employment terminates is referred to herein as the “Termination Date.”

2.2Duties During Employment Period. Executive will be an employee of, and serve
as the Senior Vice President, General Counsel, and Secretary of, the Corporation
and will report directly to the Chief Executive Officer of the Corporation. In
such capacity, Executive will perform such duties and exercise such powers that
are consistent with the position of Senior Vice President, General Counsel, and
Secretary in accordance with the amended and restated bylaws of the Corporation
and as are assigned to Executive by the Chief Executive Officer or the Board.
Executive agrees that to the best of his or her ability and experience he or she
shall at all times conscientiously perform all of his or her duties and
obligations under the terms of this Agreement.

6

--------------------------------------------------------------------------------

 

2.3Activities During Employment Period.

(a)Executive will devote substantially all of his or her full business time,
energy, ability, attention, and skill to his or her employment hereunder and to
the Business of the Corporation and, absent the prior written approval of the
Board, which approval shall not be unreasonably withheld, Executive will not
engage in any business activity, whether as an employee, investor, officer,
director, consultant, independent contractor, or otherwise, that would interfere
with his or her duties and responsibilities pursuant to Section 2.2. Executive
agrees to comply with all lawful rules and policies established by the
Corporation and its Subsidiaries throughout the Employment Period.

(b)Provided that the following activities do not interfere with Executive’s
duties and responsibilities as General Counsel and Secretary of the Corporation,
Executive may (i) engage in charitable and community affairs, trade activities,
and trade organizations, and teach and/or lecture, so long as such activities
are consistent with his or her duties and responsibilities under this Agreement,
(ii) manage his or her personal investments, and (iii) serve on the boards of
directors of other companies with the Board’s prior written consent (which will
not be unreasonably withheld).

(c)Executive will act in accordance with laws, ordinances, regulations,
professional standards, or rules of any governmental, regulatory, or
administrative body, agent or authority, any court or judicial authority, or any
public, private, or industry regulatory authority.

2.4Compensation.

(a)Salary. For Executive’s services under this Agreement, the Corporation will
pay to Executive an annualized base salary (the “Salary”) of $275,000 (prorated
for any partial year based on a fraction, the numerator of which shall be the
number of days employed in such year and the denominator of which shall be 365
(or 366 in a leap year)). The Board or the Compensation Committee may review the
amount of Salary from time to time and may adjust Salary upwards after any such
review, with any such upward adjustments effective as of the dates determined by
the Board or the Compensation Committee. Executive’s Salary will be payable to
Executive periodically in accordance with the normal practices of the
Corporation.

(b)Annual Bonus. For each fiscal year during the Employment Period, commencing
with fiscal year 2021, Executive shall be eligible for participation in the
Annual Incentive Plan with a target bonus (the “Target Bonus”) thereunder equal
to no less than one hundred percent (100%) of Executive’s Salary in effect at
the beginning of the fiscal year and which will be prorated for any partial
fiscal year based on a fraction, the numerator of which shall be the number of
days employed in such partial fiscal year and the denominator of which shall be
365 (or 366 in a leap year). The Compensation Committee shall establish and
communicate to Executive performance criteria for the Corporation and/or
Executive and one or more formula(s) for determining the annual bonus, if any,
earned by Executive under the Annual Incentive Plan (the “Annual Bonus”) for
each fiscal year. Unless otherwise addressed in Section 2.7, if Executive is
employed

7

--------------------------------------------------------------------------------

 

by the Corporation in good standing on the last day of the applicable fiscal
year, Executive will be entitled to receive an Annual Bonus for such year, to
the extent earned, in an amount determined in accordance with such formula(s)
set by the Compensation Committee based on the actual performance of the
Corporation and/or Executive relative to the performance criteria established by
the Compensation Committee for that year. Any Annual Bonus due to Executive
pursuant to this Section 2.4(b) shall be paid in cash in a lump sum no later
than 70 days following the fiscal year during which Executive’s right to the
Annual Bonus vests (or otherwise in a manner intended to be compliant with, or
exempt from, Code Section 409A). Unless otherwise addressed under Section 2.7,
Annual Bonus entitlement (to the extent earned) vests and is fully payable if
Executive is employed by the Corporation on the last day of the applicable
fiscal year, even if Executive is no longer employed at the time the Annual
Bonus is scheduled to be paid. The Executive shall remain a participant in the
Corporation’s Key Team Member Incentive Program established for fiscal year
2020.

(c)Long-Term Incentive Compensation.  Subject to Section 2.4(d) herein and
Executive’s continued employment, Executive shall be eligible to participate in
and receive long-term incentive, equity, and/or equity-based awards under the
Corporation’s 2015 Long-Term Incentive Plan, as amended and/or restated (the
“2015 Plan”), or any successor or other applicable plan or arrangement (the 2015
Plan and such other plans or arrangements collectively, the “Stock Plan”), in
the sole discretion of the Board or the Compensation Committee.  Any such
long-term incentive, equity, or equity-based awards described herein shall be
subject to the terms of the Stock Plan and applicable award agreements in form
acceptable to the Compensation Committee and such other terms as may be
established by the Compensation Committee.

(d)Future Compensation Opportunities. Commencing in 2021, and for the remainder
of the Employment Period, the Corporation undertakes and agrees to provide
Executive with an annual Salary, cash incentive compensation opportunity, and
equity or long-term incentive compensation opportunity of no less than $825,000
in the aggregate (inclusive of the grant date fair value of long-term incentive
awards and prorated for any partial fiscal year); provided, however, that (i)
Executive’s Salary shall be subject to the provisions of Section 2.4(a) herein,
(ii) the Compensation Committee shall have sole discretion to determine any
allocation between cash incentive opportunities and equity or equity-based
incentive opportunities, (iii) such cash incentive opportunities and equity or
equity-based incentive opportunities shall be subject to the terms of the
applicable Corporation plan (including the Annual Incentive Plan and/or the
Stock Plan) and any related award agreement, including any performance or
multi-year service criteria established by the Compensation Committee under any
such plan or award agreement, and (iv) the Compensation Committee shall have
sole discretion to determine if and to the extent that any such equity or
equity-based incentive opportunities and/or cash incentive opportunities are
deemed earned and payable based on the attainment of performance criteria and
such other terms and conditions as may be established by the Compensation
Committee (including, without limitation, multi-year vesting requirements if
applicable under any such plan or award agreement and so determined by the
Compensation Committee).

8

--------------------------------------------------------------------------------

 

2.5Benefits; Additional Terms.

(a)Benefit Plans. Except as otherwise addressed in this Section 2.5, during the
Employment Period, Executive shall be entitled to participate in all pension,
medical, disability, retirement, and other benefit plans and programs generally
available to the Corporation’s other employees, provided that Executive meets
all eligibility requirements under those plans and programs. Executive shall be
subject to the terms and conditions of the plans and programs, including,
without limitation, the Corporation’s right to amend and/or terminate the plans
and programs at any time and without advance notice to the participants.
Notwithstanding the foregoing, Executive will not during the Employment Period
be entitled to participate in any severance pay plan of the Corporation.
Executive’s severance benefits are to be solely as set forth in Section 2.7.

(b)Vacation; Leave. Executive shall be entitled to paid vacation time of not
less than 25 business days for each calendar year of the Employment Period
(prorated for any partial year, based on a fraction, the numerator of which
shall be the number of days employed in such partial year and the denominator of
which shall be 365 (or 366 in a leap year)). Executive shall also be entitled to
all paid holidays and to reasonable personal and sick leave in accordance with
the policies of the Corporation applicable to its executive management. Unused
vacation and personal and/or sick leave may not be carried over by Executive
from one calendar year to the next, except as otherwise provided in the policies
of the Corporation applicable to its executive management. Notwithstanding the
foregoing, such vacation, holidays, and personal and/or sick leave shall not
accrue as a monetary liability of the Corporation.

(c)Expenses; Reimbursements. Subject to compliance with the Corporation’s
policies as from time to time in effect regarding the incurrence,
substantiation, verification, and reimbursement of business expenses, the
Corporation will promptly pay or reimburse Executive for all reasonable expenses
incurred in connection with the performance of Executive’s duties hereunder or
for promoting, pursuing, or otherwise furthering the Business of the
Corporation, including Executive’s reasonable expenses for travel,
entertainment, and similar items. Executive acknowledges and agrees that the
provisions of Section 2.5(d) below provide the exclusive reimbursement terms for
Executive’s use of any personal vehicles in connection with the performance of
his or her duties as an employee of the Corporation. All expenses eligible for
reimbursements or in-kind benefits provided in connection with Executive’s
employment with the Corporation must be incurred by Executive during the term of
employment or service to the Corporation and all expenses eligible for
reimbursements must be in accordance with the Corporation’s expense
reimbursement policies. The amount of reimbursable expenses incurred, or in-kind
benefits provided, in one taxable year shall not affect the expenses eligible
for reimbursement, or in-kind benefits provided, in any other taxable year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. No right to reimbursement or in-kind benefits is subject to
liquidation or exchange for other benefits.

9

--------------------------------------------------------------------------------

 

(d)Mileage Reimbursement. The Corporation will, in accordance with the
Corporation’s general personal vehicle use reimbursement policy (and consistent
with the provisions of Section 2.5(c) herein), promptly reimburse Executive an
amount equal to $0.50 (or such higher amount as may apply pursuant to the
Corporation’s mileage reimbursement policy as it may be in effect from time to
time) for each mile he or she drives a personal car in connection with the
performance of his or her duties as an employee of the Corporation.

(e)Use of Mobile Phone.  The Corporation will, at its option, either (i) provide
Executive with a mobile phone (including monthly service fees), the reasonable
costs of which shall be paid by the Corporation directly to the service
provider, or (ii) promptly reimburse Executive for the expense that Executive
incurs in providing for his or her own mobile phone, not to exceed $75 per month
(or such higher amount as may apply pursuant to the Corporation’s mobile phone
reimbursement policy as it may be in effect from time to time).

(f)Disability Insurance Premiums.  The Corporation may, at its option, provide
Executive with the opportunity to elect to include the amount of any disability
insurance premiums paid by the Corporation pursuant to any disability insurance,
plan, or policy provided by the Corporation to or for the benefit of Executive
as taxable income to Executive.  If Executive so elects, the Corporation shall
pay to Executive an additional amount necessary to put Executive in
substantially the same after-tax position that he or she would have been in had
he or she not elected to include such disability insurance premiums in income
(taking into account all federal, state, and local income and employment taxes
due as a result of the inclusion of such disability insurance premiums in
income).  Payment of the additional amount, if any, shall be made to Executive
in the same pay periods in which the disability insurance premiums are included
in income.

2.6Deductions and Withholdings. All amounts payable or that become payable under
this Agreement will be subject to any deductions and withholdings previously
authorized by Executive or required by law. Executive will be responsible for
any and all taxes resulting from the benefits provided hereunder.

2.7Termination.

(a)Termination by the Corporation without Cause or by Executive for Good Reason.

(i)Notice of Termination.  The Corporation may terminate Executive’s employment
hereunder without Cause at any time, upon 30 calendar days’ written notice to
Executive.  Executive may terminate Executive’s employment hereunder for Good
Reason upon 30 calendar days’ written notice to the Corporation, subject to the
additional notice provisions of Section 1.1(x) herein.  The Corporation may
elect to pay to Executive his or her portion of Salary for the notice period in
lieu of permitting Executive to continue working.  

10

--------------------------------------------------------------------------------

 

(ii)Severance Payments. If Executive is terminated by the Corporation without
Cause or if Executive terminates his or her employment for Good Reason, the
Corporation will pay to Executive (A) accrued but unpaid Salary through the
Termination Date, (B) an amount equal to the Executive’s Salary in effect on the
Termination Date, to be paid over a period of twelve (12) months from and after
the Termination Date (such 12-month period, the “Severance Period”), (C) an
amount equal to the Executive’s Average Bonus as determined as of the
Termination Date, to be paid over the Severance Period, (D) a pro-rata portion
of the Annual Bonus for the year in which Executive’s Termination Date occurs,
to the extent earned (such amount to be calculated by determining the amount of
the Annual Bonus earned as of the end of the year in which the Termination Date
occurs and pro-rating such amount by the portion of such year Executive was
employed by the Corporation), plus, if Executive’s termination occurs after
year-end but before the Annual Bonus for the preceding year is paid, the Annual
Bonus for the preceding year, to the extent earned, and (E) COBRA premiums as
described in Section 2.7(f).

(iii)Change of Control Adjustment.  If Executive is terminated by the
Corporation without Cause or if Executive terminates his or her employment for
Good Reason, and such termination occurs within six (6) months before or one (1)
year after the effective date of a Change of Control, the amounts described in
Section 2.7(a)(ii)(B)–(C) shall be increased by a factor of one hundred percent
(100%) (for a total of 200% of Salary and Average Bonus).

(iv)Timing of Payments.  The payment required by Section 2.7(a)(ii)(A) will be
made as and at such times as Executive would have otherwise received his or her
Salary had he or she remained an employee of the Corporation (that is, in
accordance with Corporation payroll practices).  The payments required by
Section 2.7(a)(ii)(B)–(C) will be made in equal installments over the Severance
Period as and at such times as Executive would have otherwise received his or
her Salary had he or she remained an employee of the Corporation (that is, in
accordance with Corporation payroll practices), subject to execution of an
irrevocable release as provided in Section 4.18 and provided that such amounts
shall be paid commencing with the first payroll date that occurs on or after 45
calendar days following the Termination Date.  Any additional amounts payable
pursuant to Section 2.7(a)(iii) attributable to a Change of Control occurring
within six (6) months following Executive’s termination of employment shall be
added to the remaining balance of the amounts payable under Section
2.7(a)(ii)(B)–(C) and shall be paid as provided in this Section 2.7(a)(iv) over
the remainder of the Severance Period.  The payment required by Section
2.7(a)(ii)(D) will be made as and at such time as Executive would have otherwise
received his or her Annual Bonus had he or she remained an employee of the
Corporation, subject to execution of an irrevocable release as provided in
Section 4.18.

(v)Additional Payments. In addition, the Corporation will pay to Executive all
unreimbursed expenses incurred by Executive prior to his or her termination
pursuant to Section 2.7(a) for which Executive is entitled to

11

--------------------------------------------------------------------------------

 

reimbursement pursuant to and in accordance with Section 2.5(c).  Further,
during the Severance Period, the Corporation shall pay reasonable outplacement
service expenses of Executive in an amount not to exceed $25,000.

(vi)Liquidated Damages. The payments to be made in accordance with this Section
2.7(a) will constitute liquidated damages, and Executive will not be entitled to
any other compensation from the Corporation under this Agreement or otherwise
except as provided in this Section 2.7(a).

(vii)Compliance with Article III. The Corporation’s obligation to make any
payments under this Section 2.7(a), except for accrued but unpaid Salary through
the Termination Date, any Annual Bonus that was previously earned but unpaid as
of the Termination Date, and reimbursement of unreimbursed expenses, is
contingent upon Executive’s compliance with Article III herein, and Executive
and the Corporation agree that the Corporation shall have the right, in addition
to any other rights of the Corporation, to terminate or suspend such payments in
the event of Executive’s breach of Article III herein.

(viii)Termination of Agreement. Upon termination of Executive’s employment
pursuant to this Section 2.7(a), except for the payments required by this
Section 2.7(a) or as required by applicable law, the Corporation will have no
additional obligations to Executive hereunder or otherwise and, except as
otherwise provided in this Agreement (including but not limited to Executive’s
obligations under Article III herein), this Agreement will terminate.

(b)Termination by the Corporation for Cause. The Corporation will have the right
to terminate Executive’s employment hereunder for Cause upon written notice to
Executive and Executive’s failure to cure during any applicable cure period as
set forth in this Agreement. If Executive’s employment is terminated for Cause,
the Corporation will pay to Executive (i) accrued but unpaid Salary through the
Termination Date (payable 45 calendar days after the Termination Date), and (ii)
all unreimbursed expenses incurred by Executive prior to the Termination Date
for which Executive is entitled to reimbursement pursuant to and in accordance
with Section 2.5(c). Upon termination of Executive’s employment pursuant to this
Section 2.7(b), except for the payments required by this Section 2.7(b) or as
required by applicable law, the Corporation will have no additional obligations
to Executive hereunder or otherwise and, except as otherwise provided in this
Agreement (including but not limited to Executive’s obligations under Article
III herein), this Agreement will terminate as of the Termination Date.

(c)Voluntary Termination by Executive. If Executive voluntarily terminates his
or her employment, the Corporation will pay to Executive (i) accrued but unpaid
Salary through the Termination Date (payable as and at such times as Executive
would have otherwise received his or her Salary had he or she remained an
employee of the Corporation (that is, in accordance with Corporation payroll
practices)), (ii) if Executive’s termination occurs after year-end but before
the Annual Bonus for the preceding year is paid, the Annual Bonus for the
preceding year, to the extent earned (payable as and at such time as Executive
would have otherwise received his or her Annual Bonus had he or she remained

12

--------------------------------------------------------------------------------

 

an employee of the Corporation), and (iii) all expenses incurred by Executive
prior to the Termination Date for which Executive is entitled to reimbursement
pursuant to and in accordance with Section 2.5(c). Upon termination of
Executive’s employment pursuant to this Section 2.7(c), except for the payments
required by this Section 2.7(c) or as required by applicable law, the
Corporation will have no additional obligations to Executive hereunder or
otherwise and, except as otherwise provided in this Agreement (including but not
limited to Executive’s obligations under Article III herein), this Agreement
will terminate.

(d)Termination by Death of Executive. If Executive dies during the Employment
Period, the Corporation will pay to such Person or Persons as Executive may
designate in writing or, in the absence of such designation, to the estate of
Executive (as the case may be, the “Estate”) the sum of (i) accrued but unpaid
Salary earned prior to Executive’s death, (ii) expenses incurred by Executive
prior to his or her death for which Executive is entitled to reimbursement
pursuant to and in accordance with Section 2.5(c), and (iii) a pro-rata portion
of the Annual Bonus for the year in which Executive’s death occurs, to the
extent earned (such amount to be calculated by determining the amount of the
Annual Bonus earned as of the end of the year in which the death occurs and
pro-rating such amount by the portion of such year Executive was employed by the
Corporation), plus, if Executive’s death occurs after year-end but before the
Annual Bonus for the preceding year is paid, the Annual Bonus for the preceding
year, to the extent earned. The payments described in clauses (i) and (ii) in
the preceding sentence will be made within 45 calendar days following the date
of Executive’s death. Any Annual Bonus will be paid as and at such times as
Executive would have otherwise received his or her Annual Bonus had he or she
remained an employee of the Corporation. This Agreement in all other respects
will terminate upon the death of Executive, and all rights of Executive and his
or her heirs, legatees, descendants, testamentary executors, and testamentary
administrators regarding compensation and other benefits under this Agreement
shall cease.

(e)Termination for Disability.  Executive acknowledges and agrees that his or
her position is unique and critical to the Corporation and that the Corporation
would suffer grievous economic injury or other undue hardship if Executive
becomes unable to perform one or more essential functions of his or her job due
to a Disability, as defined by Section 1.1(r).  The parties, therefore, agree to
the following termination provisions to avoid grievous economic injury and/or
other undue hardship to the Corporation in the event of the Disability of
Executive.

(i)Notice of Termination.  Subject to a municipal, state, or federal law
expressly providing to the contrary, the Corporation will have the right to
terminate Executive’s employment hereunder at any time upon the Disability of
Executive during the Employment Period.

(ii)Severance Payments. If Executive’s employment is terminated because of
Executive’s Disability, the Corporation will pay to Executive (A) accrued but
unpaid Salary through the Termination Date, (B) an amount equal to the
Executive’s Salary in effect on the Termination Date, to be paid over the
Severance Period, (C) an amount equal to the Executive’s Average Bonus as

13

--------------------------------------------------------------------------------

 

determined as of the Termination Date, to be paid over the Severance Period, (D)
a pro-rata portion of the Annual Bonus for the year in which Executive’s
termination due to Disability occurs, to the extent earned (such amount to be
calculated by determining the amount of the Annual Bonus earned as of the end of
the year in which Executive’s termination due to Disability occurs and
pro-rating such amount by the portion of such year Executive was employed by the
Corporation), plus, if Executive’s termination due to Disability occurs after
year-end but before the Annual Bonus for the preceding year is paid, the Annual
Bonus for the preceding year, to the extent earned, and (E) COBRA premiums as
described in Section 2.7(f).

(iii)Timing of Payments.  The payment required by Section 2.7(e)(ii)(A) will be
made as and at such times as Executive would have otherwise received his or her
Salary had he or she remained an employee of the Corporation (that is, in
accordance with Corporation payroll practices).  The payments required by
Section 2.7(e)(ii)(B)–(C) will be made in equal installments over the Severance
Period as and at such times as Executive would have otherwise received his or
her Salary had he or she remained an employee of the Corporation (that is, in
accordance with Corporation payroll practices), subject to execution of an
irrevocable release as provided in Section 4.18 and provided that such amounts
shall be paid commencing with the first payroll date that occurs on or after 45
calendar days following the Termination Date.  The payment required by Section
2.7(e)(ii)(D) will be made as and at such time as Executive would have otherwise
received his or her Annual Bonus had he or she remained an employee of the
Corporation, subject to execution of an irrevocable release as provided in
Section 4.18.

(iv)Additional Payments. In addition, the Corporation will pay to Executive all
unreimbursed expenses incurred by Executive prior to his or her termination
pursuant to Section 2.7(e) for which Executive is entitled to reimbursement
pursuant to and in accordance with Section 2.5(c).  Further, during the
Severance Period, the Corporation shall pay reasonable outplacement service
expenses of Executive in an amount not to exceed $25,000.

(v)Offset for Disability Benefits.  The payment obligations of the Corporation
set forth in this Section 2.7(e) will be reduced by the amount of any disability
benefits paid to Executive pursuant to any disability insurance, plan, or policy
provided and paid for by the Corporation.  In the event that any such disability
insurance, plan, or policy pays disability benefits to Executive that are not
subject to local, state, or federal taxation, the payment obligations of the
Corporation set forth in this Section 2.7(e) will be reduced by an amount equal
to the gross taxable amount that the Corporation would have been required to pay
in order to yield the net, after-tax benefit that Executive actually received
pursuant to the disability insurance, plan, or policy.

(vi)Liquidated Damages. The payments to be made in accordance with this Section
2.7(e) will constitute liquidated damages, and Executive will not be entitled to
any other compensation from the Corporation under this Agreement or otherwise
except as provided in this Section 2.7(e).

14

--------------------------------------------------------------------------------

 

(vii)Compliance with Article III. The Corporation’s obligation to make any
payments under this Section 2.7(e), except for accrued but unpaid Salary through
the Termination Date, any Annual Bonus that was previously earned but unpaid as
of the Termination Date, and reimbursement of unreimbursed expenses, is
contingent upon Executive’s compliance with Article III herein, and Executive
and the Corporation agree that the Corporation shall have the right, in addition
to any other rights of the Corporation, to terminate or suspend such payments in
the event of Executive’s breach of Article III herein.

(viii)Termination of Agreement. Upon termination of Executive’s employment
pursuant to this Section 2.7(e), except for the payments required by this
Section 2.7(e) or as required by applicable law, the Corporation will have no
additional obligations to Executive hereunder or otherwise and, except as
otherwise provided in this Agreement (including but not limited to Executive’s
obligations under Article III herein), this Agreement will terminate.

(f)Payment of COBRA Premiums; No Effect on Vested and Accrued Benefits. During
the Severance Period and provided that Executive timely and properly elects
health continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Corporation shall reimburse Executive
for the monthly COBRA premium paid by Executive for himself or herself and his
or her dependents for continuation coverage under the Corporation’s group
medical plan; provided, however, that if at any time during the Severance Period
Executive becomes eligible to receive health insurance from a subsequent
employer or is no longer eligible to receive COBRA continuation coverage under
the Corporation’s group medical plan, the Corporation’s obligation to continue
to reimburse Executive for his or her COBRA premium payments shall terminate
immediately.   Such reimbursement shall be paid to Executive on the 20th day of
the month immediately following the month in which Executive timely remits the
required COBRA premium payment. Notwithstanding anything to the contrary herein
and subject to the terms of any benefit plan or program of the Corporation, no
termination of Executive’s employment with the Corporation shall in any manner
whatsoever result in any termination, curtailment, reduction, or cessation of
any vested benefits or other entitlements to which Executive is entitled under
the terms of any such benefit plan or program of the Corporation in respect of
which Executive is a participant as of the Termination Date.

(g)No Mitigation; No Offset. In the event of any termination of Executive’s
employment under this Section 2.7, Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due Executive
under this Agreement on account of any compensation attributable to any
subsequent employment that he or she may obtain, except as specifically provided
in this Section 2.7. Notwithstanding anything contained in this Agreement to the
contrary, any compensation and/or benefits payable to Executive under any other
severance or change-in-control plan, program, policy, or arrangement of the
Corporation in which Executive is a participant (other than the Corporation’s
2011 Stock Incentive Plan, the Stock Plan, or the Annual Incentive Plan, or any
award granted thereunder) shall be reduced by the amount of all compensation and
benefits payable under this Section 2.7.

15

--------------------------------------------------------------------------------

 

(h)Survival.  In the event that the Corporation becomes obligated during the
Employment Period to make post-termination payments to Executive pursuant to
this Section 2.7, the Corporation’s obligation to continue to make such payments
in accordance with this Section 2.7 shall survive the termination of the
Agreement and the Employment Period, subject to the other provisions of this
Agreement (including but not limited to Executive’s compliance with Article
III).  For the avoidance of doubt, Executive will not be entitled to any payment
pursuant to this Section 2.7 if Executive’s termination of employment occurs
after the end of the Employment Period.

III.  RESTRICTIVE COVENANTS

3.1Patents, Inventions, and Other Intellectual Property.

(a)If at any time during the Employment Period or prior thereto at any time that
Executive was an employee, agent, director, or officer of or consultant to the
Corporation or its Subsidiaries, Executive, whether alone or with any other
Person, makes, discovers, produces, conceives, or first reduces to practice any
invention, process, development, design, or improvement that relates to,
affects, or, in the opinion of the Board, is capable of being used or adapted
for use in or in connection with the Business or any product, process, or
intellectual property right of the Corporation or its Subsidiaries, (i)
Executive acknowledges and agrees that such invention, process, development,
design, or improvement (collectively, “Corporation IP”) will be the sole
property of the Corporation or such Subsidiaries, as appropriate, and is hereby
irrevocably assigned by Executive to the Corporation or such Subsidiaries, as
appropriate, and (ii) Executive will immediately disclose in confidence all
Corporation IP to the Corporation in writing. The Corporation shall have the
right to use all such Corporation IP, whether original or derivative, in any
matter it chooses without any related royalty, licensure, or other obligation.
Executive acknowledges that all such Corporation IP shall be considered as “work
made for hire” as provided under the United States Copyright Act, 17 U.S.C.
Section 101, et seq., and shall belong exclusively to the Corporation. Executive
agrees further that in the event that any Corporation IP should be deemed not to
be work made for hire belonging exclusively to the Corporation, he or she shall
promptly assign and transfer such Corporation IP to the Corporation so that the
Corporation shall be, in fact, the exclusive owner.

(b)Executive will, if and when reasonably required to do so by the Corporation
(whether during the Employment Period or thereafter), at the Corporation’s
expense and, if after the expiration of the Employment Period, subject to
Executive’s availability and reimbursement by the Corporation of Executive’s
reasonable out-of-pocket expenses and payment to Executive of a reasonable per
diem to compensate Executive for time spent in connection therewith: (i) apply,
or join with the Corporation or a Subsidiary thereof, as appropriate, in
applying, for patents or other protection in any jurisdiction in the world for
any Corporation IP; (ii) execute or procure to be executed all instruments, and
do or procure to be done all things, that are necessary or, in the opinion of
the Corporation, advisable for vesting such patents or other protection in the
name of the Corporation or a Subsidiary thereof or any nominee thereof, or
subsequently for renewing and maintaining the same in the name of the
Corporation, a Subsidiary thereof, or its nominees; and (iii) assist in

16

--------------------------------------------------------------------------------

 

defending any proceedings relating to, or any application for, such patents or
other protection.

(c)Executive irrevocably appoints the Corporation as his or her attorney in his
or her name (with full power of substitution and re-substitution) and on his or
her behalf to execute all documents, and do all things, required in order to
give full effect to the provisions of this Section 3.1.

3.2Confidentiality.

(a)Executive acknowledges that during the Employment Period and prior thereto
when he or she was an employee, agent, director, or officer of or consultant to
the Corporation, Executive has been given and will continue to have, in
connection with the conduct of the Business, access and exposure to trade
secrets and other confidential information in written, oral, electronic, and
other form regarding the Corporation and its Subsidiaries, and their respective
Affiliates, businesses, operations, equipment, products, and employees
(“Confidential Information”), including, but not limited to:

(i)the identities of customers and key accounts and relationships and potential
customers and key accounts and relationships, including, without limitation, the
identity of customers and key accounts and potential customers and key accounts
cultivated or maintained by Executive while providing services to the
Corporation or its Subsidiaries, or that Executive cultivates or maintains while
providing services to the Corporation or its Subsidiaries using the
Corporation’s (or its Subsidiaries’) products, name, and infrastructure, and the
identities of contact persons at those customers and key accounts and potential
customers and key accounts, as well as other such confidential information
related to the Business to which Executive is exposed during the course of his
or her employment or service;

(ii)the particular preferences, likes, dislikes, and needs of those customers
and key accounts and relationships, and potential customers and key accounts and
contact persons with respect to service types, financing terms, pricing, sales
calls, timing, sales terms, rental terms, lease terms, service plans, and other
marketing terms and techniques;

(iii)the business methods, practices, strategies, forecasts, pricing, and
marketing techniques;

(iv)the identities of brokers, licensors, vendors, and other suppliers and the
identities of contact persons at such brokers, licensors, vendors, and other
suppliers;

(v)the identities of key sales representatives and personnel and other
employees;

(vi)advertising and sales materials, research, technology, intellectual property
rights, training materials and techniques, computer software, and related
materials;

17

--------------------------------------------------------------------------------

 

(vii)other facts and financial and other business information concerning such
Persons or relating to their business, operations, financial condition, results
of operations, and prospects; and

(viii)all other information the Corporation or its Subsidiaries try to keep
confidential and that has commercial value or is of such a nature that its
unauthorized disclosure would be detrimental to the Corporation’s or any of its
Subsidiaries’ interests.

(b)Notwithstanding the foregoing, “Confidential Information” will not include
information that is approved for public release by the Corporation or its
Subsidiaries or information that Executive can demonstrate (i) is already in or
has subsequently entered the public domain, other than as a result of any breach
of this Agreement by Executive; (ii) was in the possession of or known to
Executive prior to Executive’s employment or other service with the Corporation
and is not subject to confidentiality restrictions; (iii) was obtained from a
third party not in violation of any agreement with, or duty of confidentiality
to, the Corporation; or (iv) was independently developed by Executive without
use of or reference to the Corporation’s Confidential Information.

(c)During the Employment Period and thereafter, Executive will not at any time,
except as directed by the Corporation, use for himself, herself, or others,
directly or indirectly, any such Confidential Information, and, except as
required by law or as directed by the Corporation, Executive will not disclose
such Confidential Information, directly or indirectly, to any other Person or
use, lecture upon, or publish any of the Confidential Information.

(d)All physical property and all notes, memoranda, files, records, writings,
documents, and other materials of any and every nature, written or electronic,
that Executive has prepared, developed, or received, or will prepare, develop,
or receive in the course of his or her association with the Corporation or its
Subsidiaries and that relate to or are useful in any manner to the Business or
any other business now or hereafter conducted by the Corporation or its
Subsidiaries, are and will remain the sole and exclusive property of such
Persons. Except as may be required in the performance of Executive’s duties
under this Agreement, Executive will not remove from such Person’s premises any
such physical property, the original, “soft copy,” or any reproduction of any
such materials nor the information contained therein, and all such physical
property, materials, and information in his or her possession or under his or
her custody or control will, on the Termination Date, be immediately turned over
to the Corporation or its Subsidiaries.

(e)Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information; (ii)
Executive does not need the prior authorization of the Corporation to take any
action described in (i), and Executive is not required to notify the Corporation
that he or she has taken any action described in (i); and

18

--------------------------------------------------------------------------------

 

(iii) the Agreement does not limit Executive’s right to receive an award for
providing information relating to a possible securities law violation to the
Securities and Exchange Commission.

(f)Further, notwithstanding the foregoing, Executive will not be held criminally
or civilly liable under any Government Agency’s trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

(g)Further, Executive may disclose Confidential Information (i) to the extent
required by a court of law, by any governmental agency having supervisory
authority over the business of the Corporation, or by any administrative or
legislative body (including a committee thereof) with apparent jurisdiction to
order him or her to divulge, disclose, or make accessible such information
(provided, however, that the Corporation is given reasonable prior notice of
such proposed disclosure and a reasonable period of time to secure a protective
order or take other action to protect such Confidential Information (at the
Corporation’s expense));  or (ii) to Executive’s spouse, attorney, and/or his or
her personal tax and financial advisors as necessary or appropriate to advance
Executive’s tax, financial, and other personal planning (each, an “Exempt
Person”), provided, however, that (A) each such Exempt Person is notified of the
confidential nature of the Confidential Information, (B) such disclosure to an
Exempt Person does not violate applicable laws, rules, or regulations, and (C)
any disclosure or use of Confidential Information by an Exempt Person shall be
deemed to be a breach of this Section 3.2 by Executive.

3.3Covenant Not to Compete. Executive agrees that during his or her employment
with the Corporation, and for a period of one (1) year immediately following the
termination thereof, whether voluntary or involuntary, he or she shall not,
directly or indirectly, on behalf of himself or herself or any other person or
entity, (a) work, whether on a full-time, part-time, consulting, or contractor
basis, as a General Counsel, Secretary, or in another capacity similar to his or
her management position with the Corporation for, (b) provide Business Services
consulting to, (c) operate or manage, or (d) have an ownership interest in, any
entity (including a sole proprietorship) in the Non-Compete Territory (as
hereinafter defined) that operates a Business that is competitive with the
Business of the Corporation or its Subsidiaries or that provides Business
Services that are competitive with those provided by the Corporation or its
Subsidiaries. Although Executive acknowledges that the market area of the
Corporation and its Subsidiaries extends throughout much of the United States
and that he or she shall regularly be exposed to customers, Loan Sources, and
related Confidential Information throughout that market area, the restriction in
this Section 3.3 shall apply only to the area that is within a twenty-five
(25)-mile radius of any branch or other office of the Corporation or its
Subsidiaries (“Non-Compete Territory”). Moreover, the restriction in this
Section 3.3 shall not prevent Executive from owning, for personal

19

--------------------------------------------------------------------------------

 

investment purposes, up to one percent (1%) of the stock of any entity whose
securities are listed on a national or regional securities exchange or have been
registered under Section 12(b) or Section 12(g) of the Securities Exchange Act
of 1934, as amended.

3.4Covenant Not to Solicit Competitive Business Services Through or From Loan
Sources.

(a)Executive agrees that during his or her employment with the Corporation, and
for a period of one (1) year immediately following the termination thereof,
whether voluntary or involuntary, he or she shall not, directly or indirectly,
on behalf of himself or herself or any other person or entity, solicit the
provision of, or otherwise provide, Business Services that are competitive with
those provided by or to the Corporation or its Subsidiaries, through any Loan
Source. “Loan Source,” as used in this Agreement, shall mean any automobile
dealership, online credit application network, retailer, or other Business
Services source that the Corporation or its Subsidiaries uses at any time during
the last year of Executive’s employment with the Corporation and that Executive
has contact with or is exposed to Confidential Information about through his or
her employment with the Corporation.

(b)Executive agrees that during his or her employment with the Corporation, and
for a period of one (1) year immediately following the termination thereof,
whether voluntary or involuntary, he or she shall not, directly or indirectly,
on behalf of himself or herself or any other person or entity, solicit any Loan
Source for the purpose of providing or receiving Business Services that are
competitive with those provided by or to the Corporation or its Subsidiaries.

3.5Covenant Not to Hire or Solicit Employees. Executive agrees that during his
or her employment with the Corporation, and for a period of one (1) year
immediately following the termination thereof, whether voluntary or involuntary,
he or she shall not, directly or indirectly, on behalf of himself or herself or
any other person or entity, hire any Corporation Employee for, or solicit any
Corporation Employee for the purpose of offering employment with, any entity or
person (including himself or herself) that operates a Business that is
competitive with the Business of the Corporation or its Subsidiaries or that
provides Business Services that are competitive with those provided by the
Corporation or its Subsidiaries. “Corporation Employee,” as used in this
Agreement, shall mean any employee who (a) is employed with the Corporation or
any of its Subsidiaries at any time during the last six (6) months of
Executive’s employment with the Corporation, and (b) either (1) has been exposed
to Confidential Information or (2) has had contact with Executive through
Executive’s employment with the Corporation.

3.6Reasonableness of Restrictions.

(a)Executive has carefully read and considered the provisions of Sections 3.2,
3.3, 3.4, and 3.5 and, having done so, agrees that the restrictions, set forth
in these Sections, including, but not limited to, the time period of restriction
and the geographical area restriction, are fair and reasonable and are
reasonably required for the protection of the interests of the Corporation.

20

--------------------------------------------------------------------------------

 

(b)In the event that, notwithstanding the foregoing, either Section 3.2, 3.3,
3.4, or 3.5 above shall be held to be invalid or unenforceable, the remaining
paragraph(s) thereof shall nevertheless continue to be valid and enforceable as
though the invalid or unenforceable paragraph(s) had not been included therein.

(c)In the event that any provision of Sections 3.2, 3.3, 3.4, or 3.5 above shall
be held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable provision(s) had not been included therein.

(d)In the event that any provision of Sections 3.2, 3.3, 3.4, or 3.5 relating to
the time period of restriction, the geographic area restriction, and/or any
related aspects is found by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, then it is
the express desire and intent of both the Corporation and Executive that such
provision not be rendered invalid thereby, but rather that the duration,
geographic area, scope, or nature of the restriction be deemed reduced or
modified to the extent necessary to render such provision reasonable, valid, and
enforceable. The time period restriction, geographic area restriction, and/or
any related aspects deemed reasonable and enforceable by the court shall then
become, and thereafter be, the maximum restriction in such regard, and the
provision, as reformed, shall remain valid and enforceable. The Corporation and
Executive acknowledge that this Section 3.6(d) is contractual in nature and
expressly grant a court of competent jurisdiction the authority to effectuate
this contractual provision.

3.7Non-Disparagement. During the term of Executive’s employment, and thereafter,
Executive shall not make any disparaging remarks, or any remarks that could
reasonably be construed as disparaging, regarding the Corporation, its
Subsidiaries, or its or their officers, directors, employees, stockholders,
representatives, or agents. The Corporation shall, except to the extent
otherwise required by applicable laws, rules, or regulations or as appropriate
in the exercise of the Board’s fiduciary duties (as determined by the Board with
advice of counsel), exercise reasonable efforts to cause the following
individuals to refrain from making any disparaging statements, orally or in
writing, regarding Executive from and after the termination of the Employment
Period: the Corporation’s executive officers and the members of the Board.

3.8Use of Name. Executive will not have the rights to and may not use the name
“Regional Management Corp.” or any other name used by the Corporation or its
Subsidiaries or any derivative or abbreviation thereof in any manner, including
but not limited to in any activity prohibited under Sections 3.3, 3.4, or 3.5,
or in any manner that could reasonably be expected to be adverse to the
interests of the Corporation or its Subsidiaries. This covenant shall survive
indefinitely without limitation to time.

3.9Breach of Restrictive Covenants. Executive acknowledges that this Agreement
is designed and intended to protect the legitimate business interests of the
Corporation and that the restrictions imposed by this Agreement are necessary,
fair, and reasonably designed to protect those interests. Executive further
acknowledges that the Corporation has given him or her access to certain
Confidential Information and that the use of such Confidential Information by
him or her on behalf of some other entity (including himself or herself) would
cause irreparable harm to

21

--------------------------------------------------------------------------------

 

the Corporation. Executive also acknowledges that the Corporation has invested
considerable time and resources in developing its relationships with its Loan
Sources and customers and in training Corporation Employees, the loss of which
similarly would cause irreparable harm to the Corporation. Without limitation,
Executive agrees that if he or she should breach or threaten to breach any of
the restrictive covenants contained in Sections 3.2, 3.3, 3.4, 3.5, and 3.7 of
this Agreement, the Corporation may, in addition to seeking other available
remedies (including but in no way limited to the Corporation’s rights under
Sections 2.7(a) and (e)), apply, consistent with Section 4.7 below, for the
immediate entry of an injunction restraining any actual or threatened breaches
or violations of said provisions or terms by Executive. If, for any reason, any
of the restrictive covenants or related provisions contained in Sections 3.2,
3.3, 3.4, 3.5, or 3.7 of this Agreement should be held invalid or otherwise
unenforceable, it is agreed the court shall construe the pertinent Section(s) or
provision(s) so as to allow its enforcement to the maximum extent permitted by
applicable law. Executive further agrees that any claimed breach of this
Agreement by the Corporation shall not prevent, or otherwise be a defense
against, the enforcement of any restrictive covenant or other Executive
obligation herein.

3.10Executive Representations. Executive represents that the restrictions on his
or her business provided in this Agreement are fair and protect the legitimate
business interests of the Corporation. Executive represents further that the
consideration for this Agreement is fair and adequate, and that even if the
restrictions in this Agreement are applied to him or her, he or she shall still
be able to earn a good and reasonable living from those activities, areas, and
opportunities not restricted by this Agreement. In addition, Executive
represents he or she has had an opportunity to consult with independent counsel
concerning this Agreement and is not relying on the Corporation or its counsel
for any related legal, tax, or other advice.

3.11No Prior Obligations. The Corporation represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm, or organization. Executive
represents he or she is not subject to any contractual or other obligations,
including but not limited to any non-competition, non-solicitation,
confidentiality, and/or other restrictive covenants, that preclude him or her
from entering into this Agreement or would in any way restrict his or her work
activities as required under this Agreement. Executive represents further that
he or she does not possess any prior employer or other third-party proprietary
information and shall not use or disclose any such information in his or her
work for the Corporation. In the event that said representations should be
untrue to any material extent and a related action should be initiated against
the Corporation or its Subsidiaries, Executive agrees to promptly indemnify the
Corporation for any resulting liability and costs, including attorneys’ fees, as
they are incurred in full.

3.12Survival; Subsequent Employer Notice. The provisions contained in this
Article III and in Section 4.4 and Section 4.7 will survive termination of this
Agreement regardless of whether such termination is initiated by the Corporation
or Executive. In the event of the termination of his or her employment with the
Corporation and subsequent employment with, or work for, another entity or
person, Executive agrees to notify the Corporation of his or her new employment
or work, including the name and address of the new employer or entity or person
he or she intends to work for, before commencing work for the new employer or
other entity or person. In addition, Executive authorizes the Corporation to
provide notice of his or her

22

--------------------------------------------------------------------------------

 

obligations under this Agreement, including a copy of this Agreement, to his or
her new employer or other entity or person for whom he or she intends to work or
provide services.

IV.  MISCELLANEOUS

4.1Notices. All notices and other communications required or permitted hereunder
will be in writing and, unless otherwise provided in this Agreement, will be
deemed to have been duly given when delivered in person or by a nationally
recognized overnight courier service or when dispatched if during normal
business hours by electronic facsimile transfer (confirmed in writing by mail
simultaneously dispatched) to the appropriate party at the address specified
below:

 

 

(a)

If to the Corporation, to:

 

 

Regional Management Corp.

 

 

979 Batesville Road, Suite B

 

 

Greer, SC  29651

 

 

Facsimile No.: (864) 729-4261

 

 

Attention: Chief Executive Officer

 

 

With a copy to:

 

 

Womble Bond Dickinson (US) LLP

 

 

One Wells Fargo Center

 

 

301 South College Street, Suite 3500

 

 

Charlotte, NC  28202-6037

 

 

Facsimile No.: (704) 338-7823

 

 

Attention: Jane Jeffries Jones

 

(b)

If to Executive, to:

 

 

Regional Management Corp.

 

 

979 Batesville Road, Suite B

 

 

Greer, SC  29651

 

 

Facsimile No.: (864) 329-8392

 

 

Attention: Catherine R. Atwood

 

or to such other address or addresses as any such party may from time to time
designate as to itself, himself, or herself by like notice.

4.2Amendments and Waivers.

(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b)No failure or delay by any party in exercising any right, power, or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof

23

--------------------------------------------------------------------------------

 

preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies herein provided will be
cumulative and not exclusive of any rights or remedies provided by law.

4.3Expenses. Unless expressly set forth to the contrary elsewhere in this
Agreement, the parties will pay all of their respective expenses incurred in
connection with any legal proceeding concerning a dispute arising out of this
Agreement. Notwithstanding the foregoing, the Corporation shall pay the
reasonable fees and expenses of Executive’s attorney not to exceed $5,000 in
connection with the negotiation of this Agreement.

4.4Indemnification. The Corporation will provide indemnification no less
favorable than that set forth in the Corporation’s amended and restated bylaws
as in effect on the Effective Date. The Corporation agrees to use its best
efforts to maintain a directors’ and officers’ liability insurance policy
covering Executive to the extent the Corporation provides such coverage for its
other executive officers and such policy is available on commercially reasonable
terms. Notwithstanding any indemnification rights provided under this Section
4.4, Executive shall not be entitled to any indemnification as to any matter
where the Corporation has brought an action or has otherwise asserted a claim
against Executive that Executive has breached this Agreement.  Notwithstanding
anything contained in this Agreement to the contrary, this Section 4.4 shall
survive the termination of the Agreement and the Employment Period.

4.5Successors and Assigns. The provisions, obligations and rights of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs, and administrators; provided,
however, that Executive may not assign, delegate, or otherwise transfer any of
his or her rights or obligations under this Agreement without the prior written
consent of the Corporation.

4.6No Third Party Beneficiaries. Except as otherwise expressly provided for
herein, this Agreement is for the sole benefit of the parties hereto and their
permitted assigns, and nothing herein expressed or implied will give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

4.7Choice of Law; Forum Selection; Jury Waiver. This Agreement, including its
interpretation, performance, breach, or any statutory or other claim relating to
Executive’s employment with the Corporation, the termination thereof, or his or
her work for the Corporation, shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving any force or effect to
the provisions of any conflict of law rule thereof, and unless superseded by
federal law. The parties knowingly and voluntarily agree that any controversy or
dispute arising out of or otherwise related to this Agreement, including any
statutory or other claim relating to Executive’s employment with the
Corporation, the termination thereof, or his or her work for the Corporation,
shall be tried exclusively, without jury, and consent to personal jurisdiction,
in the state courts of Greenville, South Carolina or the United States District
Court for the District of South Carolina, Greenville division. Consistent with 6
Del. Code Ann. Section 2708(a), the parties consent to the jurisdiction of said
South Carolina courts and the service of legal process on them for any civil
action arising out of or otherwise related to this Agreement, including any
statutory or other claim related to Executive’s employment with the Corporation
or the termination thereof.

24

--------------------------------------------------------------------------------

 

4.8Controlling Document. Except with respect to the Stock Plan, the
Corporation’s 2011 Stock Incentive Plan, the Annual Incentive Plan, or any award
agreement under any such plan, if any provision of any agreement, plan, program,
policy, arrangement, or other written document between or related to the
Corporation and Executive conflicts with any provision of this Agreement, the
provision of this Agreement shall control and prevail.  The provisions of the
Stock Plan, the Corporation’s 2011 Stock Incentive Plan, the Annual Incentive
Plan, and any award agreements under such plans shall control over this
Agreement.  Notwithstanding anything contained in this Agreement to the
contrary, this Section 4.8 shall survive the termination of the Agreement and
the Employment Period.

4.9No Limitation of Rights. Nothing in this Agreement shall limit or prejudice
any rights of the Corporation under any other laws.

4.10Counterparts. This Agreement may be signed in any number of counterparts,
including via facsimile transmission, each of which will be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

4.11Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.

4.12Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal, or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality, or unenforceability will not affect any other provision
hereof. If any provision of this Agreement is finally judicially determined to
be invalid, ineffective, or unenforceable, the determination will apply only in
the jurisdiction in which such final adjudication is made, and such provision
will be deemed severed from this Agreement for purposes of such jurisdiction
only, but every other provision of this Agreement will remain in full force and
effect, and there will be substituted for any such provision held invalid,
ineffective, or unenforceable, a provision of similar import reflecting the
original intent of the parties to the extent permitted under applicable law.

4.13Certain Interpretive Matters.

(a)Unless the context otherwise requires, (i) all references to sections are to
sections of this Agreement, (ii) each term defined in this Agreement has the
meaning assigned to it, (iii) words in the singular include the plural and vice
versa, and (iv) the terms “herein,” “hereof,” “hereby,” “hereunder,” and words
of similar import shall mean references to this Agreement as a whole and not to
any individual section or portion hereof. All references to $ or dollar amounts
will be to lawful currency of the United States.

(b)No provision of this Agreement will be interpreted in favor of, or against,
any of the parties hereto by reason of the extent to which any such party or
his, her, or its counsel participated in the drafting thereof or by reason of
the extent to which any such provision is inconsistent with any prior draft
hereof or thereof.

4.14Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both oral and written, including but not limited
to any term sheet, offer letter,

25

--------------------------------------------------------------------------------

 

employment agreement, or other description of terms, between the parties with
respect to the subject matter of this Agreement; provided, however, that
notwithstanding the foregoing or any other provision of the Agreement to the
contrary, Executive and the Corporation expressly agree that the terms of any
long-term incentive award agreements outstanding as of the Effective Date and
granted under the Stock Plan or the Corporation’s 2011 Stock Incentive Plan
shall continue in accordance with their terms. Without limiting the foregoing,
the Parties hereby agree that, effective as of the Effective Date, the Offer
Letter dated May 24, 2017 shall be terminated and of no further force or effect,
and that Executive shall have no rights to compensation or benefits thereunder.

4.15Full Understanding. Executive represents and agrees that Executive fully
understands Executive’s right to discuss all aspects of this Agreement with
Executive’s private attorney, and that to the extent, if any, that Executive
desired, Executive utilized this right. Executive further represents and agrees
that: (i) Executive has carefully read and fully understands all of the
provisions of this Agreement; (ii) Executive is competent to execute this
Agreement; (iii) Executive’s agreement to execute this Agreement has not been
obtained by any duress, and Executive freely and voluntarily enters into it;
(iv) Executive is not subject to any covenants, agreements, or restrictions
arising out of Executive’s prior employment (other than with the Corporation)
that would be breached or violated by Executive’s execution of this Agreement or
performance of duties hereunder; and (v) Executive has read this document in its
entirety and fully understands the meaning, intent, and consequences of this
document. Executive agrees and acknowledges that the obligations owed to
Executive under this Agreement are solely the obligations of the Corporation and
that none of the Corporation’s stockholders, directors, or lenders will have any
obligation or liabilities in respect of this Agreement and the subject matter
hereof.

4.16Code Section 409A. Notwithstanding any other provision in this Agreement to
the contrary, if and to the extent that Code Section 409A is deemed to apply to
any benefit under this Agreement, it is the general intention of the Corporation
that such benefits shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and this Agreement shall, to the extent practicable, be
construed in accordance therewith. Deferrals of benefits distributable pursuant
to this Agreement that are otherwise exempt from Code Section 409A in a manner
that would cause Code Section 409A to apply shall not be permitted unless such
deferrals are in compliance with or otherwise exempt from Code Section 409A. In
the event that the Corporation (or a successor thereto) has any stock which is
publicly traded on an established securities market or otherwise and Executive
is determined to be a “specified employee” (as defined under Code Section 409A),
any payment of deferred compensation subject to Code Section 409A to be made to
Executive upon a separation from service may not be made before the date that is
six months after Executive’s separation from service (or death, if earlier). To
the extent that Executive becomes subject to the six-month delay rule, all
payments of deferred compensation subject to Code Section 409A that would have
been made to Executive during the six months following his or her separation
from service, if any, will be accumulated and paid to Executive during the
seventh month following his or her separation from service, and any remaining
payments due will be made in their ordinary course as described in this
Agreement. For the purposes herein, the phrase “termination of employment” or
similar phrases will be interpreted in accordance with the term “separation from
service” as defined under Code Section 409A if and to the extent required under
Code Section 409A. Whenever payments under the Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Code Section

26

--------------------------------------------------------------------------------

 

409A. Further, (i) in the event that Code Section 409A requires that any special
terms, provisions, or conditions be included in this Agreement, then such terms,
provisions, and conditions shall, to the extent practicable, be deemed to be
made a part of this Agreement, and (ii) terms used in this Agreement shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that this Agreement or any benefit thereunder shall be
deemed not to comply with Code Section 409A, then neither the Corporation, its
Subsidiaries, the Board, the Compensation Committee, nor its or their designees
or agents shall be liable to Executive or any other person for actions,
decisions, or determinations made in good faith.

4.17Compliance with Recoupment, Ownership, and Other Policies or Agreements. As
a condition to entering into this Agreement, Executive agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines, and/or other similar policies
maintained by the Corporation, each as in effect from time to time and to the
extent applicable to Executive from time to time. In addition, Executive shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to Executive under applicable law.

4.18Waiver and Release. Executive acknowledges and agrees that the Corporation
may at any time require, as a condition to receipt of benefits payable under
this Agreement, including but not limited to the payment of termination benefits
pursuant to Sections 2.7(a), 2.7(d), 2.7(e), and 2.7(f) herein, that Executive
(or a representative of his or her Estate) execute a waiver and release
discharging the Corporation and its Subsidiaries, and their respective
Affiliates, and its and their officers, directors, managers, employees, agents,
and representatives and the heirs, predecessors, successors, and assigns of all
of the foregoing, from any and all claims, actions, causes of action, or other
liability, whether known or unknown, contingent or fixed, arising out of or in
any way related to Executive’s employment, or the termination of Executive’s
employment with the Corporation or the benefits thereunder, including, without
limitation, any claims under this Agreement or other related instruments. The
waiver and release shall be in a form substantially similar to the form of
release attached to this Agreement as Exhibit A and shall be executed prior to
the expiration of the time period provided for payment of such benefits
(including those provided under Section 2.7 herein).

4.19Tax Matters. The Corporation has made no warranties or representations to
Executive with respect to the tax consequences (including but not limited to
income tax consequences) contemplated by this Agreement and/or any benefits to
be provided pursuant thereto. Executive acknowledges that there may be adverse
tax consequences related to the transactions contemplated hereby and that
Executive should consult with his or her own attorney, accountant, and/or tax
advisor regarding the decision to enter into this Agreement and the consequences
thereof. Executive also acknowledges that the Corporation has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for Executive.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the day and year first above written.

 

 

REGIONAL MANAGEMENT CORP.

 

 

 

 

 

 

By:

/s/ Robert W. Beck

 

 

Name:

Robert W. Beck

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Catherine R. Atwood

 

 

Catherine R. Atwood

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Employment Agreement]

 

 

28

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE OF CLAIMS

This Release of Claims (the “Agreement”) is made and entered into by and between
Regional Management Corp. (the “Corporation”) and Catherine R. Atwood (the
“Executive”).

BACKGROUND

A.The Corporation and Executive are parties to an Employment Agreement dated as
of September 30, 2020 (the “Employment Agreement”) that, among its terms,
provides that the Corporation will pay Executive certain individually-tailored
severance benefits (the “Severance”) under certain circumstances in connection
with the termination of Executive’s employment thereunder.

B.Under the Employment Agreement, the Corporation is not obligated to pay the
Severance unless Executive has signed a release of claims in favor of the
Corporation. The parties intend this Agreement to be that release of claims.

NOW, THEREFORE, based on the foregoing and the terms and conditions below, the
Corporation and Executive, desiring to amicably resolve any and all existing and
potential disputes between them as of the date each executes this Agreement, and
in consideration of the obligations and undertakings set forth below and
intending to be legally bound, agree as follows.

1.Corporation’s Obligations. In return for “Executive’s Obligations” (as
described in Section 2 below), and provided that Executive signs this Agreement
and does not exercise Executive’s rights to revoke or rescind Executive’s
waivers of certain discrimination claims (as described in Section 5 below), the
Corporation will pay to Executive the Severance.

2.Executive’s Obligations.   In return for the Corporation’s Obligations in
Section 1 above, Executive knowingly and voluntarily agrees to the following:

(a)Executive hereby fully, finally, and forever releases, waives, and
discharges, to the maximum extent that the law permits, any and all legal,
equitable, and administrative claims, actions, causes of action, suits, debts,
accounts, judgments, and demands (collectively, “Claims”) against the
Corporation or any of its direct or indirect subsidiaries or affiliates that
Executive has or may have through the date on which Executive signs this
Agreement. This full and final release, waiver, and discharge extends to all and
each of every legal, equitable, and administrative Claim(s) of any kind or
nature whatsoever including, without limitation, the following:

(i)All Claims that Executive has or may have now, whether Executive now knows
about or suspects such claims;

(ii)All Claims for attorney’s fees;

 

 

--------------------------------------------------------------------------------

 

(iii)All rights and Claims of age discrimination and retaliation under the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

(iv)All rights and Claims of any other forms of discrimination and retaliation
of any kind or nature whatsoever under federal, state, or local law, including
but not limited to Claims of discrimination and retaliation under Title VII of
the Civil Rights Act of 1964, and the Americans With Disabilities Act (“ADA”);

(v)All Claims, whether in contract or tort, arising out of Executive’s
employment and Executive’s termination of employment with the Corporation,
including but not limited to any alleged breach of contract, breach of implied
contract, wrongful or illegal termination, defamation, invasion of privacy,
fraud, promissory estoppel, and infliction of emotional distress;

(vi)All Claims for any other compensation, including but not limited to front
pay, back pay, bonus, fringe benefits, vacation pay, other paid time off,
severance pay, other severance benefits, incentive opportunity pay, other grants
of incentive compensation, and grants of stock, stock options, and other equity
awards or equity-based awards;

(vii)All Claims under the Employee Retirement Security Act of 1974, as amended
(“ERISA”), subject to Section 4(c) herein;

(viii)All Claims for any other alleged unlawful employment practices arising out
of or relating to Executive’s employment or termination of employment with the
Corporation;

(ix)All Claims for emotional distress, pain and suffering, compensatory damages,
punitive damages, and liquidated damages; and

(x)All Claims for reinstatement or re-employment.

Notwithstanding the foregoing, nothing in this Section 2(a) shall constitute a
waiver of (i) any Claims that arise as a result of conduct that occurs after the
date that Executive signs this Agreement, (ii) any Claims for continuation
rights under COBRA, or (iii) any Claims that do not exist as of the date that
Executive signs this Agreement.

(b)Executive will not commence any civil actions against the Corporation except
as necessary to enforce his or her rights and/or the Corporation’s obligations
under this Agreement and the Employment Agreement. The Severance that Executive
is receiving in the Employment Agreement has a value that is greater than
anything to which Executive is entitled. Other than what Executive is receiving
in the Employment Agreement, the Corporation owes Executive nothing else in
return for Executive’s Obligations.

(c)Executive relinquishes any right to future employment with the Corporation,
and the Corporation shall have the right to refuse to re-employ Executive
without liability.

A-2

--------------------------------------------------------------------------------

 

(d)Executive agrees to continue to adhere to the terms and conditions set forth
in Article III (Restrictive Covenants) of the Employment Agreement. Executive
agrees that such terms and conditions are reasonable and necessary to protect
the legitimate interests of the Corporation and that any violation of Article
III of the Employment Agreement by Executive may cause substantial and
irreparable harm to the Corporation. Executive agrees that the Corporation may
seek any remedies set forth in Section 2.7(a)(vii), Section 2.7(e)(vii), and/or
Article III of the Employment Agreement should Executive violate Article III of
the Employment Agreement. The Corporation and Executive specifically agree that
Section 2.7(a)(vii), Section 2.7(e)(vii), and Article III of the Employment
Agreement are incorporated hereto by reference and integrated herein.

3.Certain Definitions. For purposes of Section 2, “Executive” means Catherine R.
Atwood and any person or entity that has or obtains any legal rights or claims
through Catherine R. Atwood. Further, the “Corporation” means Regional
Management Corp. and any parent, subsidiary, and affiliated organization or
entity in the present or past related to Regional Management Corp., and any past
and present officers, directors, members, governors, attorneys, employees,
agents, insurers, successors, and assigns of, and any person who acted on behalf
of or instruction of, Regional Management Corp.

4.Other Provisions.

(a)The Corporation has paid or will pay Executive in full for all reimbursable
business expenses, earned annualized salary, earned unpaid bonus pay, and any
other earnings through the last day of Executive’s employment (if and to the
extent such payments are required to be made pursuant to the terms of the
Employment Agreement).

(b)This Agreement does not prohibit Executive from filing an administrative
charge of discrimination with, or cooperating or participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.
However, Executive agrees not to seek or accept any money damages or other
relief should any such charge be filed.

(c)Nothing in this Agreement affects Executive’s rights in any qualified
retirement or welfare benefit plan or program in which Executive was a
participant while employed by the Corporation. In addition, any equity,
equity-based, or other long-term incentive awards granted to Executive shall be
governed by the terms of the applicable Stock Plan (as defined in the Employment
Agreement) and related award agreement. The terms of such plans, programs, and
award agreements control Executive’s rights with respect thereto.

(d)The Corporation will indemnify Executive as permitted by and pursuant to any
agreement or policy that the Corporation has adopted relating to indemnification
of directors, officers, and employees, and as permitted by and pursuant to any
provision of the Corporation’s certificate of incorporation or by-laws relating
to such indemnification. Executive will continue to be covered as permitted by
and pursuant to any policy of directors and/or officers liability insurance
policy on the terms and conditions of the applicable policy documents.  For the
avoidance of doubt, nothing in Section 2(a) of this Agreement waives any right
to claims for such indemnification or insurance coverage.

A-3

--------------------------------------------------------------------------------

 

(e)Notwithstanding the foregoing, (i) nothing in this Agreement or other
agreement prohibits Executive from reporting possible violations of law or
regulation to any federal, state, or local governmental agency or entity (the
“Government Agencies”), or communicating with Government Agencies or otherwise
participating in any investigation or proceeding that may be conducted by
Government Agencies, including providing documents or other information; (ii)
Executive does not need the prior authorization of the Corporation to take any
action described in (i), and Executive is not required to notify the Corporation
that he or she has taken any action described in (i); and (iii) the Agreement
does not limit Executive’s right to receive an award for providing information
relating to a possible securities law violation to the Securities and Exchange
Commission. Further, notwithstanding the foregoing, Executive will not be held
criminally or civilly liable under any Government Agency’s trade secret law for
the disclosure of a trade secret that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and (B) solely for the purpose of reporting or investigating a
suspected violation or law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, an individual suing an employer for retaliation based on
the reporting of a suspected violation of law may disclose a trade secret to his
or her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

(f)The terms and obligations of the Employment Agreement and this Agreement
shall inure to the benefit of Executive’s heirs and estate.

5.Executive’s Rights to Counsel, Consider, Revoke, and Rescind.

(a)The Corporation hereby advises Executive to consult with an attorney prior to
signing this Agreement.

(b)Executive further understands that Executive has 21 days to consider
Executive’s release of rights and claims of age discrimination under the ADEA
and OWBPA, beginning the date on which Executive receives this Agreement.
Executive agrees that he or she was provided this Agreement on ________________,
20__ for consideration. If Executive signs this Agreement, Executive understands
that Executive is entitled to revoke Executive’s release of any rights or claims
under the ADEA and OWBPA within seven days after Executive has executed it, and
Executive’s release of any rights or claims under the ADEA and OWBPA will not
become effective or enforceable until the seven-day period has expired. To
revoke such release, Executive must put the rescission in writing and deliver it
to the Corporation by hand or mail within the seven-day period. If Executive
delivers the rescission by mail, it must be: (i) postmarked within seven
calendar days after the date on which Executive signs this Agreement; (ii)
addressed to the Corporation, c/o General Counsel, 979 Batesville Road, Suite B,
Greer, SC 29651; and (iii) sent by certified mail return receipt requested. If
Executive revokes or rescinds Executive’s waivers of discrimination claims as
provided above, Executive shall not be entitled to receive the Severance.

6.Non-Admission. The Corporation and Executive enter into this Agreement
expressly disavowing fault, liability, and wrongdoing, liability at all times
having been denied. Neither this Agreement, nor anything contained in it, will
be construed as an admission by either of them of any liability, wrongdoing, or
unlawful conduct whatsoever. If this Agreement is not

A-4

--------------------------------------------------------------------------------

 

executed, no term of this Agreement will be deemed an admission by either party
of any right that he/she/it may have with or against the other.

7.No Oral Modification or Waiver. This Agreement may not be changed orally. No
breach of any provision hereof can be waived by either party unless in writing.
Waiver of any one breach by a party will not be deemed to be a waiver of any
other breach of the same or any other provision hereof.

8.Governing Law. This Agreement will be governed by the substantive laws of the
State of Delaware without regard to conflicts of law principles.

9.Forum Selection, Jurisdiction, and Venue. Executive and the Corporation
knowingly and voluntarily agree that any controversy or dispute arising out of
or otherwise related to this Agreement, including any employment or statutory
claim, shall be tried exclusively, without jury, and consent to personal
jurisdiction, in the state courts of Greenville, South Carolina or the United
States District Court for the District of South Carolina, Greenville division.

10.Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart will be deemed to be an original instrument, and all such
counterparts together will constitute but one agreement.

11.Blue Pencil Doctrine. In the event that any provision of this Agreement is
unenforceable under applicable law, the validity or enforceability of the
remaining provisions will not be affected. To the extent any provision of this
Agreement is judicially determined to be unenforceable, a court of competent
jurisdiction may reform any such provision to make it enforceable. The
provisions of this Agreement will, where possible, be interpreted so as to
sustain its legality and enforceability.

12.Agreement Freely Entered Into.  Executive and the Corporation have
voluntarily and free from coercion entered into this Agreement. Each has read
this Agreement carefully and understands all of its terms, and has had the
opportunity to discuss this Agreement with his/her/its own attorney prior to its
execution. In agreeing to sign this Agreement, neither party has relied on any
statements or explanations made by the other party, their respective agents, or
attorneys except as set forth in this Agreement. Both parties agree to abide by
this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the dates set forth below.

 

 

 

 

Regional Management Corp.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Catherine R. Atwood

 

Its:

 

 

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

A-5